DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 28 April 2020.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-7 are drawn to a method for initiating an optimized prescription fill request of a medical prescription via a payment network by at least transmitting user information including a name of a patient to a payment gateway; receiving pricing options for the medical prescription from a server; obtaining pharmacy information of at least one pharmacy that can fill the medical Claims 8-14 are drawn to a server for initiating an optimized prescription fill request of a medical prescription via a payment network by at least transmitting user information including a name of a patient to a payment gateway; receiving pricing options for the medical prescription from a server; obtaining pharmacy information of at least one pharmacy that can fill the medical prescription; providing the pricing options via a user interface; providing the pharmacy information of the at least one pharmacy via the user interface; receiving a selection of a selected pharmacy of the at least one pharmacy and a payment indication; and transmitting the selection of the selected pharmacy and the payment indication to the payment gateway., which is within the four statutory categories (i.e. a machine). Claims 15-20 are drawn to a computer-readable medium for initiating an optimized prescription fill request of a medical prescription via a payment network by at least transmitting user information including a name of a patient to a payment gateway; receiving pricing options for the medical prescription from a server; obtaining pharmacy information of at least one pharmacy that can fill the medical prescription; providing the pricing options via a user interface; providing the pharmacy information of the at least one pharmacy via the user interface; receiving a selection of a selected pharmacy of the at least one pharmacy and a payment indication; and transmitting the selection of the selected pharmacy and the payment indication to the payment gateway, which is within the four statutory categories (i.e., a manufacture).  



When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – transmitting the selection of the selected pharmacy and the payment indication to the payment gateway. The various structural elements processor (including computing device, network, gateway, user interface, processors, storage media, server, instructions, application and medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to transmitting the selection of the selected pharmacy and the payment indication to the payment gateway generically adds insignificant extrasolution activity to the abstract idea. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over John et al. (U.S. PG-Pub 2012/0253829 A1), hereinafter John, further in view of Iyer (U.S. PG-Pub 2014/0039911 A1).

As per claims 1-3, 8, 10 and 15, John discloses a method, a computer-readable storage medium encoded with instructions and a server supporting optimized prescription filling (John, Figs. 1-3.), comprising: 
1, 8, 15.one or more processors; one or more storage media; and instructions stored on the one or more storage media that when executed by the one or more processors direct the server (John, Figs. 1-3.) to at least: 
receive a request for an optimized prescription fill, wherein the request comprises user information, including a name of a patient, and a prescription for a medicine for the patient (John, Fig. 3 #302, 4 #405, and paragraph 104-142 where the patient or healthcare provider submit a prescription to the service provider computer.); 
obtain medication information at least including pricing information for the prescription for the medicine for the patient (System obtains various pricing information for the prescribed medication from multiple pharmacies, see Fig. 4 #450, paragraph 156.); 
transmit the medication information to a payment application with prescription feature (Medication information is sent to patient device #206, see paragraph 160; ; 
receive a selection of a selected pharmacy and a payment indication (User selection of pharmacy and associated pricing is received, see Fig. 4 #450 and paragraph 165. Payment indication is received by the computer in at least the result of any financial processing that has been requested, see paragraphs 166-172.); and 
transmit an authorization of a dispensation of the medicine to the patient for the selected pharmacy along with the payment indication (Results of financial processing are submitted to the selected pharmacy, along with an one of multiple potential interpretations of an authorization of a dispensation of a medicine to the patient, including: 1. an adjudication response, which would comprise an authorization for payment of a dispensation of the medicine; 2. The payment authorization for the pharmacy to charge or debit a financial instrument for dispensation of the medicine; 3. The indication of whether a financial transaction request #334 was processed by a financial processing computer to cover the patient payment for the dispensation of the medicine, see paragraphs 168, 170-174. See also paragraphs 99 and 302.);
3, 10, 17. 	wherein the pricing options for the medical prescription comprises at least one medical prescription (Fig. 4 #450, paragraph 156.); and
13. 	wherein the user information and the prescription are received from a doctor computing system via a ... programming interface (John, Fig. 3 #302, 4 #405, and paragraph 104-142 where the patient or healthcare provider submit a prescription to the service provider computer.).


an indication of prior approval or medical necessity;
pricing options for at least one brand and at least one generic medicine; and
an application programming interface.

Iyer teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide an indication of prior approval or medical necessity; pricing options for at least one brand and at least one generic medicine; and an application programming interface (Iyer, paragraphs 4, 49, 75, 95 and 101.) in order to result in a system wherein, “[b]ased on the identified treatments, health care providers, and costs, users select a preferred treatment and provider and reduce the cost of the treatment” (Iyer, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the prescription cost comparison system of John to include preparing, by at least one of the one or more computing devices, a service bundle including at least one appropriate medical treatment for the patient, as taught by Iyer, in order to result in a prescription cost comparison system wherein, “[b]ased on the identified treatments, health care providers, and costs, users select a preferred treatment and provider and reduce the cost of the treatment” (Iyer, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2, 4-7, 9, 11-14, 16 and 18-20, John/Iyer discloses claims 1, 8 and 15, discussed above. John/Iyer also discloses:
2, 16. 	transmitting an identification of an insurance carrier of the patient, wherein the user information includes an identification of a policy of the patient with the insurance carrier (Prescription can include insurance carrier and policy information, see paragraphs 121 and 147.);
4, 14, 18. The method of claim 1, further comprising: receiving a selection of a pricing option; and transmitting the selection of the pricing option to the payment gateway (User selects pricing option, and that information is forwarded to the financial processing computer #208, see paragraphs 165-172.);
5, 19. 	wherein obtaining the pharmacy information comprises: receiving a geolocation of the computing device, wherein the at least one pharmacy is based on the geolocation of the computing device (System provides pharmacy options based on determination of location of patient device, see paragraphs 54.);
6. 	wherein the user information identifies a funding primary account number or a health savings account (User information identifies the user, which is associated with funding account or health savings account in the financial processing computer, see paragraphs 96, 104-142 and 169.);
7, 12, 20. 	wherein the payment indication comprises a prepayment indication for the prescription at the selected pharmacy, wherein the instructions further direct the server to: receive a transaction request with the prepayment indication and payment information for the prescription (Paragraph 166, presents patient preference “for any ;
9. 	wherein the user information further comprises an identification of a policy of the patient with an insurance carrier (Prescription can include insurance carrier and policy information, see paragraphs 121 and 147.), wherein the obtaining the medication information comprises transmitting a request via the insurance carrier for the medication information (Medication information request is processed through the virtual pharmacy module #205, which can be associated with an insurance company, see paragraph 81 and 156.); and
11. 	determine routing to the payment application with prescription feature in response to receiving the request for optimized prescription fill (System communicates with payment application via internet in response to fill request, see Figs. 3 and 4.).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
7 January 2022